Citation Nr: 1520024	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1954 to March 1974.  The Veteran died on September [redacted], 1990.  The appellant in this case is the Veteran's surviving spouse.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appellant testified at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of that hearing is associated with the claims file.  

As a matter of background, this matter came before the Board in November 2014, at which time the Board found that entitlement to accrued benefits was not warranted as a matter of law, and remanded the issue of entitlement to service connection for the cause of the Veteran's death for further development, to include obtaining a medical opinion regarding the etiology of the Veteran's cause of death.  The Board is satisfied that all requested development has been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998)


FINDINGS OF FACT

1. The Veteran died on September [redacted], 1990.

2. The Veteran's sole cause of death was midbrain glioma.  

3. The Veteran's midbrain glioma was not related to active military service, to include exposure to herbicides while stationed in the Republic of Vietnam.  

CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

When the claim is one for dependency and indemnity compensation (DIC), VA's notice obligations must include: (a) a statement of the conditions, if any, for which the veteran was service connected at the time of his or her death; (b) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (c) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the instant case, the RO received the appellant's claim for DIC in June 2010.  In a letter dated August 19, 2010, the appellant was notified of the fact that the Veteran was not service connected for any conditions at the time of his death, and was informed of the information and evidence required to substantiate the claim.  Thus, the Board finds that the appellant was provided with adequate VCAA notice.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the appellant.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes the Veteran's VA treatment records, private medical records, service treatment records, military personnel records, death certificate, and statements and hearing testimony from the appellant.  Further, VA has obtained a medical opinion regarding the etiology of the Veteran's cause of death, which the Board finds was based upon consideration of the Veteran's prior medical history and also supports its conclusion with an analysis that the Board can consider and weigh against the remaining record.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Analysis

Pursuant to 38 U.S.C.A § 1310, DIC benefits are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

The Veteran died in September 1990.  His sole cause of death was listed on his death certificate as midbrain glioma with no contributing factors.  At the time of the Veteran's death, he was not service connected for any condition.  In June 2010, the appellant filed a claim for DIC benefits.  In support of her claim, the appellant asserted her belief that the Veteran's cause of death was the result of his exposure to herbicides while stationed in the Republic of Vietnam.  A response received from the National Personnel Records Center contains a verification of Vietnam Service for the Veteran from 1966 to 1967 and 1969 to 1970.  As such, the Veteran is therefore presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Under the applicable laws and regulations, certain chronic diseases, including tumors of the brain, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Further, If a veteran is presumed to have been exposed to an herbicide during such active service, the diseases listed at 38 C.F.R. § 3.309(e) shall be service connected if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2014).  

At the outset, the Board notes that the Veteran separated from active service in March 1974.  His service treatment records are silent for any complaints of or treatment for tumors, to include glioma.  Neither is there any indication in the medical evidence of record that the Veteran's midbrain glioma manifested within a year of his leaving active service.  The Veteran was not found to have glioma until July 1990 - over sixteen years after leaving service.  In sort, it was not manifested until many years after service.  Therefore, service connection on a presumptive basis as a chronic disease is not warranted in this case. 38 C.F.R. §§ 3.307, 3.309.

As for presumption based on herbicide exposure, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not warranted for, amongst other things, glioma. See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81332-01, 81334 (Dec. 27, 2010) ("[The National Academy of Sciences] discussed four new studies regarding cancers of the brain and nervous system (including the eye).  It found that the new studies were consistent in finding no association between herbicide exposure and the development of gliomas (the most common type of brain cancer).").  Thus, presumptive service connection based on herbicide exposure is not appropriate in this matter.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2014).

However, "[t]he determination to not establish a presumption of service connection, based on exposure to herbicides . . . does not in any way preclude VA from granting service connection for [glioma]."  Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008 at 81332.  Indeed, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).   Therefore, even though service connection is not available on a presumptive basis as either a chronic disease or as secondary to herbicide exposure, the appellant may still establish entitlement to direct service connection for the cause of the Veteran's death by independently showing proof of direct causation between his midbrain glioma and herbicide exposure.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1042-44 (Fed. Cir. 1994).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).  

In this case, the Veteran's midbrain glioma satisfies the first element.  As discussed above, VA has conceded that the Veteran was exposed to herbicides while in service, satisfying the second element.  Therefore, the question is one of medical nexus between the Veteran's midbrain glioma and his herbicide exposure.  

The record shows that between 1989 and 1990, the Veteran underwent various treatments for peripheral vascular disease and complications from a bypass graft failure, which resulted in the bilateral amputation of his lower extremities.

In July 1990, the Veteran presented in the emergency room with disorientation.  His confusion was attributed to side effects of medication and low blood pressure.  Shortly thereafter, he was admitted to a private facility for depression, disorientation, and self-destructive behavior.  On July 17, 1990, the Veteran underwent a CT scan of the brain which showed a symmetrical lucency in the basal ganglia and thalmic region.  That same lucency was seen on an MRI completed on July 24, 1990.  An August 1, 1990, neurological consultation indicated a suspected brain tumor.  

On August 9, 1990, the Veteran was transferred to a VA medical facility where he was given a primary diagnosis of butterfly glioma of the thalmus.  He was prescribed radiation therapy to treat a "mid brain glioma" on August 10, 1990.  Following discussion with the appellant, medical treatment was not administered and the Veteran was given palliative care.  The Veteran died on September [redacted], 1990, the result of midbrain glioma.  

In February 2015, VA obtained a medical opinion regarding the cause of the Veteran's death.  The VA examiner conducted a thorough review of the Veteran's medical history, to include his history of heavy smoking and alcohol use, gout, chronic obstructive pulmonary disease (COPD), hypertension, severe peripheral vascular disease with bilateral lower extremity amputations, and diagnosis of midbrain glioma.  Thereafter, the VA examiner opined that the Veteran's midbrain glioma was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's in-service herbicide exposure.

In support of this opinion, the examiner stated that, following a search of the medical literature available, he could not find any articles or scientific evidence supporting a correlation between dioxin or herbicide exposure and central nervous system tumors, such as glioma.  Further, the National Academy of Science, which conducts ongoing research into the effects of herbicide use, did not list glioma as a primary or secondary complication of herbicide exposure, although a good number of other tumors were listed.  The examiner noted that there was no suggestion in the record that the Veteran's tumor could have been a metastases from another location.  Regardless, even in the rare event of a bilateral thalmic glioma, such as that which caused the Veteran's death, the literature did not suggest that such cases were related to dioxin exposure.  Thus, in light of the evidence of record, and the scientific evidence available, it was considered less likely than not that the Veteran's glioma was related to his herbicide exposure.  Likewise, it was less likely than not that a thalmic glioma was caused or aggravated by the Veteran's military service in general.  In conclusion, the examiner stated that there was simply a lack of scientific evidence to suggest otherwise.

In light of the above medical opinion, the Board finds that service connection is not warranted for the Veteran's cause of death.  Specifically, the Board finds the February 2015 medical opinion to be particularly persuasive in that it was given by a neurology staff physician after a thorough review of the Veteran's medical history and supported with citation to the evidence of record, as well as known medical principles and medical treatise evidence.  

While the appellant has asserted her strong belief that the Veteran's cause of death should be attributed to his exposure to herbicides in service, the onset of dysfunctions and disorders is generally a medical determination and must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In the present case, the appellant is a lay person without appropriate medical training and expertise, and thus, is not competent to provide an opinion regarding the cause of the Veteran's glioma, especially in light of the VA examiner's conclusion to the contrary, VA's determination that glioma is not a type of tumor caused by herbicide exposure, and the fact that the evidence fails to demonstrate that the Veteran's glioma was manifested prior to July 1990.  See id.  Further, the appellant has not provided any medical evidence or opinion that would contradict the February 2015 VA reviewer's opinion.  

In conclusion, after a review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's active service, to include herbicide exposure, and his cause of death, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


